Citation Nr: 0941082	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-21 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee instability (status post right knee anterior cruciate 
ligament (ACL) repair) for the periods from April 25, 2003, 
to June 16, 2005, and October 1, 2005, to June 19, 2007; and 
in excess of 20 percent for the period since June 20, 2007.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis for the periods from April 25, 2003, to August 
4, 2003; October 1, 2003, to September 1, 2005; and since 
November 1, 2005.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued a 10 percent rating for 
status post right knee anterior cruciate ligament repair and 
arthritis of right knee.  That rating decision also awarded a 
100 percent rating for a left knee disability based on 
convalescence for the period from August 5, 2003, to 
September 30, 2003, after which a disability rating of 10 
percent was assigned, effective October 1, 2003.  A September 
2005 rating decision awarded a 100 percent rating for the 
left knee disability based on convalescence for the period 
from September 2, 2005, to October 31, 2005, after which a 
disability rating of 10 percent was assigned, effective 
November 1, 2005.  Another September 2005 rating decision 
awarded a 100 percent rating for the right knee disability 
based on convalescence for the period from June 17, 2005, to 
September 30, 2005, after which a disability rating of 10 
percent was assigned, effective October 1, 2005.

In June 2007, the Veteran testified before the Board at a 
hearing held at the RO.  In February 2008, the Board remanded 
this matter for further development.  A June 2008 rating 
decision increased the disability rating for the Veteran's 
status post right knee ACL repair from 10 to 20 percent 
disabling, effective June 20, 2007.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since April 25, 2003, the date of the Veteran's increased 
rating claim, his right knee disability has been manifested 
by subjective complaints of pain, locking, and instability; 
and objective findings of extension limited to 5 degrees, 
flexion limited to 90 degrees, and x-ray evidence of 
arthritis.  There is no clinical evidence of ankylosis or 
dislocation of the semilunar cartilage.

2.  Since April 25, 2003, the Veteran's left knee disability 
has been manifested by subjective complaints of pain, 
locking, and instability; and objective findings of full 
extension, flexion limited to 70 degrees, and x-ray evidence 
of arthritis.  There is no clinical evidence of ankylosis or 
dislocation of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
right knee instability have been met since April 25, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256-5262 (2009).

2.  The criteria for a rating greater than 10 percent for 
right knee arthritis have not been met since April 25, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 
5003, 5010 (2009).

3.  The criteria for a rating of 20 percent, but no more, for 
left knee instability have been met since April 25, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5256-5262 (2009).

4.  The criteria for a rating greater than 10 percent for 
left knee arthritis have not been met since April 25, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 
5003, 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2003 and August 2003, prior to and after the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2008.  It is therefore inherent in the claims 
that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and all identified 
and authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  VA medical 
examinations pertinent to the Veteran's claims were obtained 
in October 2002, August 2003, January 2006, November 2007, 
and May 2008 pursuant to the Board's February 2008 remand.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2009).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.
The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional compensable disability.  
38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23- 97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any 
other applicable diagnostic code under the regulations 
provides a basis for a higher rating for the service-
connected knee disabilities.  38 C.F.R. Parts 3 and 4 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

A noncompensable rating is warranted for knee flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A noncompensable rating is warranted for 
knee extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Right Knee

The Veteran's right knee disability (status post right knee 
ACL repair) has been rated as 10 percent disabling under DCs 
5299-5257 for the periods from April 25, 2003 to June 16, 
2005 and October 1, 2005 to June 19, 2007; and 20 percent 
disabling since June 20, 2007.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2009).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be 99 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2009).  The RO has determined that the diagnostic code most 
analogous to the Veteran's right knee disability is DC 5257, 
which pertains to other impairment of the knee.  The 
Veteran's right knee arthritis has been rated as 10 percent 
disabling under DC 5010 which pertains to traumatic 
arthritis.

Other potentially applicable diagnostic codes include DCs 
5258 (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5260 (limitation of flexion 
of the leg), and 5261 (limitation of extension of the leg).  
In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable because the medical evidence 
does not show that the Veteran has any of those conditions.

In a September 2005 rating decision, the RO awarded a 100 
percent rating for the Veteran's right knee disability for 
the period from June 17, 2005, to September 30, 2005, based 
on convalescence.  As of October 1, 2005, the prior 10 
percent disability rating was reinstated.  Because the 
Veteran cannot be entitled to a disability rating in excess 
of 100 percent for the period from June 17, 2005, to 
September 30, 2005, the Board will confine its analysis to 
the Veteran's entitlement to a rating higher than 10 percent 
for the periods from April 25, 2003, the date of the 
increased rating claim, to June 16, 2005, and from October 1, 
2005, to June 19, 2007; and a rating higher than 20 percent 
since June 20, 2007.  38 C.F.R. § 4.130 (2009).

VA medical records dated in July 2002 reflect the Veteran's 
complaints of persistent right knee pain and swelling.  It 
was noted that the Veteran underwent right anterior cruciate 
ligament (ACL) reconstruction in 1990.  On examination of the 
right knee, there was no effusion.  Range of motion was from 
zero to 120 degrees with crepitation throughout.  Lachman's 
sign was negative.  The impression was possible torn ACL and 
status post ACL reconstruction of the right knee with 
degenerative arthritis.  At that time, the Veteran was 
employed as a corrections officer.  Records dated in August 
2002 reflect the Veteran's complaints of bilateral knee pain.  
On examination of the right knee, there was trace effusion.  
Right knee range of motion was from zero to 120 degrees.  
There was a 2+ medial joint line, 1+ patellofemoral 
crepitation, and a 1+ Lachman's sign with an endpoint.  The 
impression was degenerative arthritis of the right knee 
status post ACL reconstruction.  In September 2002, the 
assessment was degenerative joint disease (DJD) of the right 
knee.

On VA joints examination in October 2002, the Veteran 
presented with a history of an ACL tear to the right knee 
while playing football that required arthroscopy.  The 
Veteran subsequently underwent an ACL reconstruction in 1990.  
Since then, right knee stability had been fairly good.  
However, he gradually developed increasing right knee pain 
and articular changes, and had recurrent right knee effusion, 
especially with increasing activity.  The Veteran worked as 
an officer and was on his feet all day and had significant 
right knee swelling.  An examination of the right knee 
revealed a well-healed surgical scar.  Range of motion tests 
of the right knee revealed full extension and approximately 
120 degrees of flexion.  The right knee was stable to varus 
and valgus stresses, and anterior-posterior drawer and 
Lachman's tests.  However, there was some crepitus with range 
of motion and some medial and lateral joint line tenderness.  
An x-ray examination of the right knee revealed degenerative 
changes with a loss of joint space.  The impression was post-
traumatic degenerative joint disease (DJD) of the right knee, 
status post ACL with mild-to-moderate recurrent effusions.

VA medical records dated in April 2003 indicate that the 
Veteran's knees had moderate tenderness bilaterally.  Range 
of motion of the right knee was from 5 to 115 degrees with 
pain.  There was moderate swelling and crepitation of the 
right knee, but the knee was grossly stable to stress and 
there was pain with McMurray's test.  The impression was DJD 
of the knees.  The Veteran then received a bilateral knee 
injection for inflammation and Percocet for pain.  X-ray 
examinations of the knees in July 2003 showed post-operative 
changes in the right knee joint with metal screws in the 
right distal femur and proximal tibia.  A moderate degree of 
osteoarthritic changes were seen in both knee joints with 
narrowing of the patellofemoral articulations bilaterally.  
In July 2003, right knee range of motion from zero to 110 
degrees of motion.  The Veteran's Lachman's test was 1+ with 
a good end point.  His collaterals were stable and there was 
a +2-3 medial joint line tenderness and crepitation.  The 
impression was degenerative arthritis of the knees 
bilaterally and status post right ACL reconstruction.

The Veteran underwent a VA joints examination in August 2003 
at which time he reported multiple arthroscopies of both 
knees.  It was noted that his most recent was a left knee 
arthroscopy in 1990.  He indicated that his knees appeared to 
be getting worse in terms of stability and pain.  He gave a 
history of monthly swelling of both knees which required knee 
aspirations and injections of cortisone.  He stated that he 
continued to work as a corrections officer.  However, he 
found it increasingly difficult to perform his duties due to 
the knee swelling and pain.  He also reported significant 
discomfort when ascending stairs.  At that time, he felt that 
his right knee was better than the left.  For pain relief, he 
took Toradol, over-the-counter acetaminophen, and cortisone 
injections.  He felt that his pain had continued to worsen, 
affecting both his sleep and mobility.  The Veteran's gait 
was somewhat antalgic and he favored the left lower 
extremity.  On examination, the right knee was stable to 
varus and valgus stress tests.  There were well-healed 
surgical incision sites due to the previous ACL 
reconstructive surgery.  Anterior, Lachman's, and posterior 
drawer tests were negative, but there was some medial-sided 
joint line tenderness.  However, no significant effusion 
could be appreciated.  On range of motion testing of the 
right knee, the knee had full extension with approximately 
105 degrees of flexion with pain.  A patellar grind test was 
positive for producing discomfort in the patella region.  
July 2003 x-ray examinations of the right knee indicated 
postsurgical hardware from a prior ACL reconstruction that 
appeared to be in a good position with no signs of hardware 
failure or loosening.  There were osteophytes over the medial 
as well as lateral aspects of the femoral condyles.  There 
was a mild joint space narrowing with spiking of the tibial 
spines.  A lateral view of the right knee demonstrated 
significant joint space narrowing of the patellofemoral joint 
surface.  The assessment was right-sided knee pain, status 
post ACL reconstructive surgery.  X-ray and physical 
examinations were consistent with osteoarthritis as well as 
patellofemoral arthritis.

VA medical records dated in September 2003 are negative for 
any effusion of the right knee.  Range of motion of the right 
knee was from zero to 130 degrees.  There was a +2 medial 
joint line, crepitation, tenderness, +1 patellofemoral 
crepitation, and a 1+ Lachman's sign.

In a September 2003 statement, the Veteran indicated that his 
knees were swollen fifty percent of the time and that 
inflammation of the joint caused instability.  He indicated 
that it was very difficult to work as a corrections officer 
in a jail setting and that his job description called for a 
physically fit individual with an ability to run, crawl, 
kneel, stand, and occasionally restrain incarcerated 
individuals.

VA medical records dated in October 2003 reflect an 
impression was DJD of both knees.  It was noted that the 
Veteran used a hinged sleeve for both knees.  In April 2004, 
he complained of bilateral knee pain and swelling.  On 
examination of the right knee, there was a healed scar.  
Range of motion was from zero to 120 degrees.  There was +2 
patellofemoral and medial joint line crepitation with 
tenderness.  There was a 1+ Lachman's sign with a good 
endpoint.  X-ray examinations of both knees showed some joint 
space narrowing in the medial compartments bilaterally with 
two interference screws in the right knee.  The impression 
was degenerative osteoarthritis of the knees and status post 
right ACL reconstruction.  Due to his bilateral knee 
disability, the Veteran indicated that it was very difficult 
for him to work as a corrections officer and it was noted 
that a sedentary job would be more appropriate.  Records 
dated in February 2004 reflect additional complaints of knee 
pain and swelling and the Veteran indicated that he had more 
difficulty performing his job, as he was required to be on 
his feet and occasionally take care of combative prisoners.  
The impression was degenerative osteoarthritis of knees.  He 
was advised that he could no longer work as a corrections 
officer due to arthritic knees and instability and it was 
recommended that he talk to a vocational rehabilitation 
counselor about training for a sedentary position.

VA medical records dated in March 2005 reflect additional 
complaints of bilateral knee pain.  While both knees were 
examined, both knees are referred to as the "left knee" in 
the medical report.  One knee, presumably the right knee, had 
a healed surgical scar midline with a range of motion from 
zero to 120 degrees with +1 patellofemoral crepitation, +2 
medial joint line crepitation and tenderness.  Lachman's test 
was about 1+ with a good endpoint and collaterals were 
stable.  The other knee, presumably the left knee, was 
without effusion and there was zero to 130 degrees of motion 
with 1+ medial joint line tenderness and +1 patellofemoral 
crepitation and tenderness.  The collaterals were stable.  
The impression was degenerative arthritis, right knee status 
post ACL, with possible internal derangements of both knees.

Private treatment records include February 2005 MRI 
examinations of the right knee that indicate a tear of the 
posterior horn of the medial meniscus, small joint effusion, 
post-surgical changes of the ACL with artifact obscuring 
portions of the knee limiting the study, and osteoarthritic 
changes seen with medial compartmental narrowing and 
osteophytic spurring medially at the medial femoral condyle.  
At that time, the Veteran complained of recurrent bilateral 
knee pain.  There was effusion with tenderness along the 
medial joint lines bilaterally.  There were previous scars 
from a cruciate ligament reconstruction on the right side, 
but there was no appreciated ligamentous laxity.  The 
assessment was internal derangement of the knees.  In a 
follow-up appointment, both knees had small effusions with 
crepitation and tenderness upon range of motion.  However, an 
MRI of the right knee demonstrated postoperative changes from 
a prior ACL reconstruction, a medial meniscal tear, effusion, 
and degenerative changes in the medial joint compartment.  
The assessment was bilateral knee internal derangement and 
osteoarthritis.

VA medical records dated in April 2005 reflect the Veteran's 
complaints of bilateral knee pain with occasional buckling.  
A May 2005 report reflects complaints of bilateral knee pain 
and the Veteran's claim that he had fallen, but had not used 
a cane because he was unable to use one at work.  The 
impression was severe DJD of the bilateral knees.

Private medical records dated in June 2005 show that the 
Veteran then underwent a right knee arthroscopy.  The 
preoperative diagnosis was right knee internal derangement 
with a postoperative diagnosis of right knee complex 
posterior horn medial meniscal tear; grade three 
chondromalacia patellofemoral joint and medial joint 
compartment; and recurrent ACL tear.

The Veteran submitted a June 2005 letter from his friend 
which states that while at the Veteran's home, the Veteran 
was observed lying on his back in an awkward position with 
his right leg bent at the knee and the Veteran indicated that 
the right knee buckled under him as he entered the garage 
causing him to fall flat on his back.  He also complained of 
bilateral knee pain.

VA medical records dated in August 2005 reflect complaints of 
bilateral knee pain.  On examination, the right knee had 
trace effusion, crepitus, and was tender.  Collateral 
ligaments were "okay" and Lachman's sign was positive.

A private medical record dated in September 2005 shows that 
the Veteran was diagnosed with right knee DJD and right torn 
ACL post arthroscopy.  It was noted that he wore a knee 
support and sedentary work was recommended.

The Veteran underwent a VA joints examination in January 2006 
at which time he complained of progressive pain rated as a 
six out of ten on the pain scale.  He also complained of 
giving way, locking, and a lack of endurance.  The Veteran 
indicated that he had steroid and collagen injections and 
underwent physical therapy for the knee.  He had been using a 
brace since the 1990s and began wearing shoe inserts in 1980, 
although there was not much relief of the pain.  He had flare 
ups of right knee pain that occurred once a day and lasted 
several days, rated as a ten out of ten on the pain scale.  
Precipitating factors included prolonged walking, standing, 
and stepping on stairs.  Alleviating factors included 
elevating the leg, rest, heat, and pain medication.  However, 
his most limiting factor was instability due to pain at which 
time he ceased all activity.  He had a history of instability 
of the joint, but no dislocation or recurrent subluxations, 
inflammatory arthritis, or other constitutional symptoms.  He 
worked as a corrections officer and sometimes was unable to 
climb stairs and had to get off of his knee due to pain.  He 
did not have any recreational activities.

On examination, he walked with a cane slightly limping to the 
right side and felt unsteady without the cane.  Examination 
of the right knee showed that he was able to do passive, 
active, and repetitive movements at least one time and could 
exceed three times against gravity and strong resistance.  
Repetitive movement was not hindered by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Crepitus was 
felt on movement of the knee due to effusion, but there were 
no obvious signs of edema, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding.  Range of 
motion was from zero degrees with pain to 100 degrees without 
pain.  The Veteran was unable to flex further because of a 
fear of pain and passive flexion was not possible.  
McMurray's, anterior, and posterior drawer signs were 
negative.  It was noted that x-ray examinations of the right 
knee in January 2006 indicated no obvious acute fractures or 
dislocations.  There was a moderate to severe narrowing of 
the knee joint space, slightly more severe on the left.  
There was also moderate to severe flattening of the tibial 
plateau with mild to moderate osteophytic spurring, more 
severe on the left.  Mild degenerative spurring was seen on 
the patella and postoperative change consistent with an ACL 
repair on the right, unchanged.  The diagnosis was DJD of the 
right knee status post ACL repair and partial medial 
meniscectomy.  The examiner opined that the Veteran's right 
knee disability had increased in severity as noted by x-ray 
findings, orthopedic follow-up, and recent surgery.

VA medical records dated in February 2006 show that the 
Veteran had continued complaints of persistent bilateral knee 
pain.  The right knee had a positive medial joint line, 
patellofemoral trace effusion, positive Lachman's sign, and 
collaterals were good.  He was diagnosed with DJD of the 
knees and was advised to consider an occupation that was more 
sedentary.  In June 2006, he complained of knee swelling and 
pain.  On examination, the right knee was without effusion 
and range of motion was from zero to 110 degrees.  There was 
a positive patellofemoral and medial joint line, positive 
Lachman's sign, and tenderness.  The diagnosis was DJD of the 
right knee greater than the left.  It was noted that the 
Veteran's knees were getting worse, but that he was too young 
to be a candidate for a joint replacement.  In September 
2006, the Veteran had continued complaints of right knee pain 
and swelling and that he continued working as a "jailer" 
which aggravated his knee, but that he was unable to retire 
or change jobs.  There was trace effusion of the right knee 
with a positive medial joint line and Lachman's test.  His 
collaterals were fine.  Range of motion testing was from zero 
to 110 degrees.

VA medical records include a March 2007 examination of the 
right knee that showed positive effusion, medial joint line 
and patellofemoral crepitation.  Collaterals were fine.  
Right knee range of motion was from zero to 120 degrees and 
the Veteran was diagnosed with DJD right knee post ACL 
reconstruction.  A May 2007 report shows that both knees had 
pain and were swollen.  There was effusion of the right knee 
with positive medial joint line tenderness and crepitation, 
Lachman's, and collaterals were stable.  Range of motion was 
from zero to 120 degrees and he was diagnosed with DJD of the 
bilateral knees.  He complained of severe pain and had 
limited flexion due to effusion and pain on the medial side 
of the joint consistent with x-ray examinations.  The 
impression was DJD bilateral with worsening symptoms on the 
left.  The Veteran wore braces on both knees and complained 
of constant swelling and clicking and clacking, but denied 
any redness or heat.  It was noted that the right knee was 
injected two months ago and that the Veteran's last surgery 
was in 2005.  In May 2007, he was fitted for an unloader 
brace.  The Veteran had additional complaints of bilateral 
knee swelling and pain.  On examination, there was effusion 
of the right knee with a positive medial joint line.  The 
knee was stable with a range of motion from zero to 120 
degrees.  The Veteran was diagnosed with DJD knees 
bilaterally.

In June 2007, the Veteran testified that due to a recurrent 
tear to the ACL [of the right knee] he had instability and 
used a cane.  He testified that he was employed as a 
corrections officer and was required to use the stairs.  He 
testified that he had problems with instability and bending 
the right knee.  He also complained of catching and 
limitations with flexion and bending.  The Veteran also 
testified that his right knee buckled and caused him to fall.  
He was uncertain as to how much time he lost from work, but 
stated that he had no more sick time remaining.

The Veteran underwent a VA joints examination in November 
2007 at which time it was noted that he had bilateral knee 
arthritis, meniscus tearing, and continued pain in his knees 
with occasional buckling.  It was noted that he underwent a 
left knee scope and that he used a cane for ambulating.  He 
was able to stand up to one hour, but could walk no more than 
a few yards.  There was no stiffness, weakness, dislocation, 
subluxation, episodes of locking, or effusion.  He had an 
antalgic gait.  He was found to have crepitus, tenderness, 
and painful movement with both knees.  There were no clicks 
or snaps, grinding, or instability.  There was patellar 
abnormality and subpatellar tenderness but no meniscus 
abnormality.

VA medical records dated in February 2008 show that the 
Veteran was provided with hinged knee braces.  He had 
complaints of right knee pain and was still employed as a 
corrections officer.  He had a long term history of bilateral 
knee pain and trial hinged knee braces, activity 
modification, and surgeries.  Examination of the right knee 
showed crepitation, medial tenderness, and an antalgic gait, 
but was negative for effusion and valgus or varus.  Range of 
motion was from zero to 100 degrees.  Lachman's sign was 
positive while McMurray's, anterior drawer, posterior drawer, 
and valgus and varus stress tests were negative.  The Veteran 
was diagnosed with osteoarthritis of the right knee.  That 
month, he was fitted with and issued large wrap-around hinged 
knee braces.  In March 2008, he complained of bilateral knee 
pain and swelling, though the right knee was worse than the 
left.  Both knees were arthroscoped.  On examination, the 
right knee had effusion and a positive medial joint line, 
patellofemoral crepitation, and Lachman's sign.  Collaterals 
were stable.  Right knee range of motion was from zero to 120 
degrees.  It was noted that he had a difficult time at work 
as a jail employee and missed considerable work.  In May 
2008, he reported that his knee braces helped.  On 
examination of the right knee, there was crepitation, medial 
joint line tenderness, and effusion.  Range of motion was 
from zero to 90 degrees.  Lachman's sign was positive while 
McMurray's, anterior drawer, posterior drawer, valgus stress 
and varus stress tests were negative.  The assessment was DJD 
of the right knee.

Pursuant to the Board's remand, the Veteran was afforded a VA 
joints examination in May 2008.  At that time, he complained 
that his bilateral knee conditions had worsened.  He had a 
history of right knee ACL reconstruction in 1990 and an 
arthroscopy with partial medial meniscectomy and 
chondroplasty in June 2005.  While he used a cane, he had no 
constitutional symptoms or incapacitating episodes of 
arthritis.  He was able to stand for fifteen to thirty 
minutes and walk more a little more than one-quarter of a 
mile.  He had right knee instability, pain, and weakness, but 
denied any stiffness.  There were no episodes of locking, 
effusion, or flare-ups.  It was noted that the condition did 
not affect more than one joint.  He had an antalgic gait.  On 
examination of the right knee, flexion was to 100 degrees 
with pain at 90 degrees. Passive range of motion was from 
zero to 130 degrees with pain at 90 degrees.  There was no 
additional loss of motion on repetitive use.  There was 
tenderness, painful movement, and guarding, but no evidence 
of crepitation, bumps consistent with Osgood-Schlatter's 
disease, clicks or snaps, or grinding.  However, there was 
evidence of moderate anterior and posterior right knee 
instability.  Anterior and posterior cruciate ligament 
instability with 30 degrees of flexion was abnormal and there 
was moderate laxity with Lachman's test.  Anterior and 
posterior cruciate ligament stability in 90 degrees of 
flexion was abnormal.  Medial and lateral collateral ligament 
stability was normal.  There was no patellar or meniscus 
abnormality.  However, there was mild effusion of the right 
knee and mild laxity with Lachman's test with pain along the 
medial joint line bilaterally.  X-ray examinations of the 
right knee in January 2006 showed post-surgical changes with 
mild degenerative changes.  The Veteran was diagnosed with 
bilateral knee DJD and status post right knee ACL 
reconstruction with recurrent laxity of the right ACL.

With regard to the effect on the Veteran's employment, he had 
decreased mobility, weakness or fatigue, decreased strength, 
and lower extremity pain that caused him to be assigned 
different duties at work.  The right knee disability had only 
a mild effect on shopping, recreation, traveling, grooming; 
and a moderate effect on chores, bathing, and dressing.  
However, it prevented his participation in sports and 
exercise.  The examiner opined that the Veteran's right knee 
ACL tear was reconstructed but gradually stretched out and 
was relatively incompetent, as evidenced by examination and 
review of the medical records and surgical report.  The right 
knee demonstrated moderate osteoarthritic changes.  The 
Veteran was limited functionally by the pain and instability 
in the right knee which affected his left knee as a result.  
There were no limitations on repetitive use on examination.  
He did have episodes of giving way of the right knee and that 
resulted in short-term flare ups of pain that were not really 
any more disabling than his normal level.  It seemed 
reasonable that his current condition was worse than when the 
original evaluation was performed and would continue to 
worsen over time.

VA medical records dated in May 2008 show that the Veteran 
had continued complaints of persistent right knee pain, 
swelling, a positive medial joint line, and positive 
patellofemoral crepitation.  However, collaterals were 
stable.  Range of motion was from zero to 100 degrees.  He 
was diagnosed with DJD of the right knee.  In June 2008, 
there was trace right knee swelling and a positive medial 
joint line.  Patellofemoral and collaterals were stable.  
Right knee range of motion was from zero to 110 degrees.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA medical records dated in April 2003 reflect that 
the Veteran's right knee was grossly stable.  However, on VA 
examination in August 2003 the Veteran complained that his 
knee stability had worsened.  In a September 2003 statement, 
the Veteran indicated that inflammation of his knee joint 
caused instability.  VA medical records dated in October 2003 
indicate reflect that a hinged sleeve was recommended for 
both knees.  While there were no obvious signs of instability 
on VA examination in January 2006, the Veteran indicated that 
he had used a brace since the 1990s and in March 2007, he was 
given an unloader brace.  The Veteran is competent to report 
and describe the effect of repetitive use on his knee because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Accordingly, based on the Veteran's 
use of a right knee sleeve and unloader brace, and credible 
and competent testimony regarding the use of a right knee 
sleeve and complaints concerning instability of the right 
knee, the Board finds that the evidence indicates that the 
Veteran has experienced mild to moderate instability since 
April 25, 2003, the date of his increased rating claim which 
would warrant a 20 percent rating.

Turning next to DC 5259, the Board finds that while the 
Veteran is status post chondroplasty of the right knee, a 
separate rating under that diagnostic code is not warranted 
because there is no other symptomatology associated with the 
removal of semilunar cartilage that has not been accounted 
for by the 10 percent rating under DC 5010 and the 20 percent 
rating under DC 5257.  To also grant a separate 10 percent 
rating under 5259 in this case would amount to impermissible 
pyramiding.  38 C.F.R. §  4.14.  As DC 5259 does not provide 
for a rating higher than 10 percent, DC 5259 also cannot 
serve as a basis for ratings higher than those currently 
assigned.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 20 percent for his right 
knee disability under the remaining applicable diagnostic 
codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under DCs 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  While the Veteran has 
a slight limitation of flexion and reported that he is unable 
to fully bend or extend his right leg, medical records from 
July 2002 to May 2008 reflect extension to zero degrees, with 
the exception of 5 degrees of extension on examination in 
April 2003.  Flexion was no less than 90 degrees.  Diagnostic 
Codes 5261 therefore cannot serve as a basis for an increased 
rating in this case, as extension is not limited to 20 
degrees or less, or for any separately compensable rating 
because extension is not limited to 10 degrees.  Similarly, 
the evidence does not support a higher rating under DC 5260.  
Flexion limited at most to 90 degrees does not warrant a 
compensable rating under DC 5260.  Therefore, the 10 percent 
rating under DC 5010 is assigned for noncompensable 
limitation of motion with X-ray evidence of arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable rating under 5261, based upon a strict analysis 
of his recorded ranges of motion.  Therefore, the Board finds 
that a separate compensable rating based on limitation of 
extension is not warranted.  VAOPGCPREC 9-2004 (September 17, 
2004), 69 Fed. Reg. 59990 (2004).

VA medical records reflect the Veteran's complaints of right 
knee pain.  On VA examination in January 2006 the Veteran 
complained of progressive pain rated as a six out of ten on 
the pain scale.  However, on repetitive movement the right 
knee was not hindered by pain, fatigue, weakness, lack of 
endurance, or incoordination.  On VA examination in May 2008, 
there was no additional loss of motion on repetitive use of 
the right knee.  Thus, even considering the effects of pain 
on use, the competent medical evidence fails to show any 
indication that the right knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  
Furthermore, the evidence does not show limitation of flexion 
to 45 degrees with pain and limitation of extension to 10 
degrees with pain such that separate compensable ratings 
could be assigned.  Therefore, the Board finds that separate 
compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  
The Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under DC 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a (2009).  Here, there is evidence of 
effusion of the right knee and the Veteran has subjectively 
complained of right knee pain.  While the Veteran also 
complained of locking in January 2006, on VA examination in 
November 2007 and May 2008 there was no evidence of right 
knee locking.  Accordingly, the Board finds that the Veteran 
is not entitled to a higher rating or any additional rating 
under DC 5258 for his right knee.

The Veteran has been shown on X-ray examination to have 
arthritis in his right knee.  Specifically, a July 2003 x-ray 
examination indicated findings consistent with osteoarthritic 
changes in both knees.  Where there is limitation of motion, 
but the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X-ray confirmation of 
the affected joint will warrant a 10 percent rating under DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45.  In this case, the Veteran has noncompensable 
limitation of motion of his right knee.  However, the Veteran 
has been granted a 10 percent disability rating under a 
diagnostic code predicated upon very noncompensable 
limitation of motion with X-ray evidence of arthritis.  
Accordingly, the Board finds that in addition to the 20 
percent rating based on recurrent instability, the Veteran is 
entitled to a separate 10 percent rating for degenerative 
arthritis under DC 5010.  Alternatively, the current evidence 
shows that he could be assigned a 10 percent rating based on 
arthritis because of noncompensable limitation of motion with 
X-ray evidence of arthritis, but that rating would not be 
combined with any rating pursuant to DC 5260.  38 C.F.R. 
§ 4.71a, DC 5010, Note 1.  However, he is not entitled to an 
increased rating of 20 percent rating for right knee 
arthritis because there is no evidence demonstrating 
occasional incapacitating exacerbations or that there are two 
major joints or minor joints groups service-connected for 
arthritis without limitation of motion.  The left knee 
arthritis is also rated 10 percent by this decision..  
Accordingly, the Board finds that the Veteran is entitled to 
no more than a separate10 percent rating for his right knee 
arthritis pursuant to DC 5010.

Finally, the RO rated the Veteran's right knee scar as 
noncompensable under DC 7805 which pertains to scars.  The 
Board finds that the Veteran is not entitled to a compensable 
rating for a right knee scar.  An October 2002 VA examination 
revealed a very well-healed surgical scar of the right knee.  
However, the diagnostic codes do not allow for the assignment 
of a compensable rating in this case because the evidence 
does not show that the scar is deep, causes limitation of 
motion, is 144 square inches or greater, is unstable and 
superficial, or is superficial and painful on examination.  
38 C.F.R. § 4.118, DCs 7801-7805 (2009).

Accordingly, the Board finds that a rating of 20 percent, but 
not greater, is warranted for right knee instability pursuant 
to DC 5257, and a rating of 10 percent, but not greater, is 
warranted for right knee arthritis.  The preponderance of the 
evidence is against the assignment of any higher ratings for 
right knee disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran's left knee arthritis has been rated 10 percent 
disabling under DC 5010 which pertains to traumatic 
arthritis.  38 C.F.R. § 4.17a (2009).  An August 2003 rating 
decision awarded a 100 percent rating for left knee arthritis 
based on convalescence for the period from August 5, 2003, to 
September 30, 2003, after which a disability rating of 10 
percent was assigned, effective October 1, 2003.  A September 
2005 rating decision awarded another 100 percent rating for 
the Veteran's left knee based on convalescence for the period 
from September 2, 2005, to October 31, 2005, after a 
disability rating of 10 percent was assigned, effective 
November 1, 2005.  Because the Veteran cannot be entitled to 
a disability rating in excess of 100 percent for the periods 
from August 5, 2003, to September 30, 2003 and from September 
2, 2005, to October 31, 2005, the Board will confine its 
analysis to the Veteran's entitlement to a rating higher than 
10 percent from April 25, 2003, the date of the increased 
rating claim, to August 4, 2003; October 1, 2003, to 
September 1, 2005; and since November 1, 2005.  38 C.F.R. 
§ 4.130 (2009).

VA medical records dated in July 2002 reflect the Veteran's 
complaints of left knee pain.  Examination of the left knee 
revealed 120 degrees of flexion, +2 patellofemoral and + 1 
joint line crepitation, and a positive Lachman's sign.  The 
impression was degenerative arthritis of the left knee with 
possible internal derangement.  Records dated in August 2002 
reflect the Veteran's complaints of bilateral knee pain.  
Examination of the left knee revealed 120 degrees of flexion 
without effusion, but there was evidence of patellofemoral 
crepitation.  There was no joint line tenderness and 
Lachman's sign was about 1+ with a good endpoint.  In April 
2003, the Veteran complained of bilateral knee tenderness.  
Left knee range of motion was to 110 degrees with pain, with 
moderate swelling of the left knee greater than the right and 
moderate crepitation greater on the right than the left.  The 
knees were grossly stable to stress.  McMurray's test evoked 
pain on the right greater than the left.  The impression was 
DJD of the bilateral knees.  The Veteran was given an 
injection for inflammation and Percocet for pain.  An x-ray 
examination of the knees in July 2003 showed a moderate 
degree of osteoarthritic changes in both knee joints with a 
narrowing of the patellofemoral articulations bilaterally.  
Additional records reflect complaints of left knee swelling 
and pain.  Range of motion of the left knee was from zero to 
120 degrees without evidence of effusion.  The impression was 
degenerative arthritis of the knees bilaterally.

The Veteran underwent a VA joints examination in August 2003 
at which time his history of multiple bilateral knee 
arthroscopies was noted, including a left knee arthroscopy in 
1990.  He complained of increased stability, pain, and 
swelling, and treatment that consisted of knee aspirations 
and injections of cortisone.  The Veteran indicated that he 
continued to work as a corrections officer.  However, he 
found it increasingly difficult to perform his duties due to 
knee swelling and pain.  He also reported significant 
discomfort with the use of stairs.  An arthroscopy of the 
left knee was scheduled for later that month.  For pain 
relief, he took Toradol, over-the-counter acetaminophen, and 
received cortisone injections.  The Veteran's gait was noted 
to be somewhat antalgic favoring the left lower extremity.  
On examination, the left knee was stable to varus and valgus 
stress.  Anterior drawer and Lachman's tests were negative.  
While the left knee had some lateral joint line tenderness, a 
posterior drawer test revealed no instability.  McMurray's 
testing could not be performed properly due to the Veteran's 
inability to flex his left knee.  Dorsalis pedis pulses were 
2+ distally.  EHL (extensor hallucis longus) and FHL (flexor 
hallucis longus) function was intact.  Range of motion of the 
left knee was from zero to 110 degrees with pain.  However, 
noticeable crepitus with passive range of motion of the left 
knee could be appreciated.  The Veteran also reported pain 
with a patellar grind test and there was mild left knee 
swelling.  An x-ray examination of the left knee indicated 
osteophytes over the medial and lateral femoral condyles, 
with spiking of the tibial spines, consistent with 
osteoarthritis.  A lateral view of the patella revealed some 
moderate amount of joint space narrowing and sclerosis of the 
articular surface.  The assessment was osteoarthritis of the 
left knee with persistent knee effusions and lateral-sided 
joint line tenderness, as well as a limited range of motion.  
X-ray and physical examinations were consistent with 
osteoarthritis as well as patellofemoral arthritis.

VA medical records dated in August 2003 reflect that the 
Veteran underwent an arthroscopic debridement of the left 
knee and an impression of status post arthroscopic 
debridement with hemarthrosis.  Examination of the left knee 
revealed mild effusion with some generalized tenderness and 
limitation of motion.  In September 2003, the left knee had 
trace effusion with +1-2 medial joint line crepitation and 
tenderness, +1 patellofemoral crepitation, and a range of 
motion from zero to 115 degrees.  Collaterals were stable.

In a September 2003 statement, the Veteran indicated that his 
knees were swollen fifty percent of the time and that 
inflammation of the knee joint caused instability.  He 
indicated that it was very difficult to work as a corrections 
officer in a jail setting and that his job description called 
for a physically fit individual to be able to run, crawl, 
kneel, stand, and occasionally restrain incarcerated 
individuals.

VA medical records dated in October 2003 reflect the 
Veteran's continued complaints of left knee pain.  The 
impression was DJD of both knees.  It was noted that he would 
get a hinged knee sleeve for both knees.  In April 2004, he 
complained of bilateral knee pain and swelling.  The Veteran 
complained of occasional giving way of the left knee and 
indicated that he continued working as a corrections officer, 
the duties of which aggravated his knees.  On examination of 
the left knee, there was a trace effusion with +2 medial 
joint line crepitation and tenderness.  Lachman's and 
collaterals were also stable.  Range of motion was from zero 
to 120 degrees of motion.  It was recommended that he obtain 
a sedentary position.  In February 2004, the Veteran had 
continued complaints of bilateral knee pain.  He had more 
difficulty performing the duties of his position that 
required him to be on his feet and occasionally manage 
combative prisoners, which made his knees very sore and 
swollen.  On examination of the left knee, there was trace 
effusion, medial joint line crepitation, and tenderness.  
McMurray's testing caused a popping sensation.  The 
impression was degenerative osteoarthritis of knees, 
bilaterally.

VA medical records dated in January 2005 reflect additional 
complaints of pain and swelling.  On examination, the left 
knee had moderate effusion and a high riding patella with 
moderate grinding and crepitation.  Range of motion of the 
left knee was from zero to 70 degrees with pain.  The knee 
was grossly stable.  X-ray examinations of the knee showed 
moderate to severe DJD but no loose bodies were seen.  The 
impression was moderate to severe DJD of the left knee.  In 
March 2005, both knees were examined.  However, both knees 
are referred to as the "left knee" in the medical report.  
One knee, presumably the right knee, had a healed surgical 
scar midline with a range of motion from zero to 120 degrees 
with +1 patellofemoral crepitation, +2 medial joint line 
crepitation and tenderness.  Lachman's sign was about 1+ with 
a good endpoint and collaterals were stable.  The other knee, 
presumably the left knee, was without effusion and there was 
zero to 130 degrees of motion with 1+ medial joint line 
tenderness and +1 patellofemoral crepitation and tenderness.  
The collaterals were stable.  The impression was early 
degenerative arthritis of the left knee and possible internal 
derangement.

Private medical records include a February 2005 MRI of the 
left knee that showed a medial meniscal tear involving the 
posterior horn, medial compartmental osteoarthritis with 
reactive edema in the medial femoral condyle medial tibial 
plateau, and small joint effusion.  At that time, the Veteran 
complained of recurrent bilateral knee pain.  He had an 
effusion on the left side.  He had tenderness along the 
medial joint lines bilaterally.  Previous scars from a 
cruciate ligament reconstruction on the right side were 
noted.  There was no appreciated ligamentous laxity.  The 
assessment was internal derangement of the bilateral knees.  
At a subsequent appointment, there were small effusions of 
both knees with crepitation and tenderness upon range of 
motion.  The left knee demonstrated a medial meniscal tear 
and medial joint compartment degeneration along with an 
effusion.  The assessment was bilateral knee internal 
derangement and osteoarthritis.

VA medical records dated in April 2005 indicate that the 
Veteran was evaluated for bilateral knee pain with occasional 
buckling.  On examination, there was mild swelling of the 
left knee with no erythema, a full range of motion, and 
crepitus bilaterally.  However, the left knee was nontender.  
A May 2005 report reflects complaints of bilateral knee pain 
and that the Veteran had fallen but was not using a cane as 
he was unable to use a cane at work.  The impression was 
severe DJD of the bilateral knees.  In August 2005, the left 
knee had no effusion and a positive medial joint line.  Range 
of motion was from zero to 130 degrees and Lachman's sign was 
negative.

Private medical records dated in September 2005 show that the 
Veteran underwent a left knee arthroscopy.  The preoperative 
diagnosis was left knee internal derangement with a 
postoperative diagnosis of a left knee complex posterior-horn 
medial meniscal tear and Grade III chondromalacia of the 
patellofemoral joint and the medial joint compartment.  The 
Veteran complained that his left knee recently gave out and 
that he used a cane for stability.  He indicated that he was 
unable to do things at home such as cut grass.  He was 
diagnosed with synovitis, status post left arthroscopy with 
knee support.  Sedentary employment was recommended.

The Veteran underwent a VA joints examination in January 2006 
at which time he complained of progressive pain rated as a 
six to seven out of ten on the pain scale.  He also 
complained of swelling, fatigability, giving way, locking, 
and a lack of endurance.  He presented with a history of left 
knee pain in 1990, an arthroscopy in 2003 for debridement, 
and an arthroscopy in 2005 during which he was found to have 
a left knee complex posterior horn medial meniscal tear and 
Grade III chondromalacia of the patellofemoral joint and the 
medial joint compartment.  At that time, he underwent a 
partial medial meniscectomy and chondroplasty of the 
patellofemoral joint and medial joint compartment.  The 
Veteran complained of flare-ups of joint pain that occurred 
daily rated as a ten out of ten on the pain scale, 
precipitated by prolonged standing and ambulating stairs.  
Alleviating factors included elevating the leg, rest, heat, 
and pain medication.  His most limiting factor was 
instability due to pain at which time he ceased all activity.  
The Veteran used a brace and shoe inserts and had surgery 
twice, but no injury.  He had no history of dislocations, 
recurrent subluxations, inflammatory arthritis, or 
constitutional symptoms.  The Veteran's left knee disability 
affected his usual occupation as it caused him to cease 
activity because of pain.  He did not do any type of 
recreational activities such as playing golf or bowling 
because of his knee pain.

On examination of the left knee, he was able to perform 
active, passive, and repetitive movement at least one time 
and could exceed three times against resistance and gravity.  
Repetitive movement was not hindered by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was 
crepitus felt on movement of the knee although there was no 
edema, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  There were no 
callosities or breakdowns due to abnormal weight bearing.  
Range of motion was from zero to 100 degrees without pain.  
Beyond 100 degrees of flexion, the Veteran feared pain and 
avoided doing any further active flexion.  He had a negative 
McMurray's, anterior, and posterior drawer signs.  X-ray 
examinations did not indicate any obvious acute fractures or 
dislocations.  There was a moderate to severe narrowing of 
the knee joint space, slightly more severe on the left.  
There was a moderate to severe flattening of the tibial 
plateau with mild to moderate osteophytic spurring, more 
severe on the left.  He was diagnosed with DJD of the left 
knee.  The examiner opined that the DJD had progressed as 
noted by x-ray findings, orthopedic follow-up, and recent 
surgery.

VA medical records dated in February 2006 show that the 
Veteran presented with continued complaints of persistent 
bilateral knee pain and left knee swelling with a positive 
medial joint line, effusion, and range of motion from zero to 
120 degrees.  The knee was stable, but he was told to 
consider an occupation that was more sedentary.  In June 
2006, he had continued complaints of knee swelling and pain.  
He was diagnosed with DJD of the knees.  While his knees were 
worsening, he was too young to be a candidate for joint 
replacement.

Private records dated in August 2006 reflect an assessment of 
left knee internal derangement, status post left knee 
arthroscopy with partial medial meniscectomy and 
chondroplasty of the patellofemoral joint and medial joint 
compartments.  Additional reports indicate findings 
consistent with a recurrent tear of the ACL by definition 
leading to an unstable knee with recurrent subluxations.

VA medical records dated in September 2006 reflect that the 
Veteran's left knee had no effusion and a range of motion 
from zero to 130 degrees.  While there was medial joint line 
tenderness, Lachman's sign was negative, and collateral 
ligaments were stable.  He was diagnosed with DJD of the left 
knee.  A May 2007 report reflects complaints of bilateral 
knee pain and swelling.  Range of motion of the left knee was 
from zero to 120 degrees.  The Veteran also complained of 
giving way of the left knee.  He had limited flexion due to 
effusion and pain on the medial side of the joint consistent 
with x-ray findings.  The impression was bilateral DJD of the 
knees with worsening symptoms on left.  The left knee was 
aspirated and the Veteran was referred to prosthetics for an 
unloader brace.  Another May 2007 report reflects complaints 
of left knee buckling and bilateral throbbing and moderate-
to-severe pain rated as an eight out of ten on the pain 
scale.  He indicated that he wore braces on both knees, that 
the knees were swollen, and that he heard "clicking and 
clacking."  However, he denied any redness or heat.  In May 
2007, he was fitted for an unloader brace.

In June 2007, the Veteran testified that his knee was 
unstable due to a recurrent ACL tear.  Therefore, he used a 
cane and hinged brace on his left knee.  He testified that he 
was employed as a corrections officer and was required to use 
the stairs.

VA medical records include a September 2007 left knee 
examination that revealed only trace effusion and a positive 
medial joint line.  Left knee range of motion was from zero 
to 120 degrees.

The Veteran underwent a VA joints examination in November 
2007 at which time it was noted that he had bilateral knee 
arthritis, meniscus tearing, and continued pain in his knees 
with occasional buckling.  He used a cane and was able to 
stand for up to one hour, but could walk no more than a few 
yards.  There was no stiffness, weakness, or dislocation or 
subluxation, episodes of locking, or effusion.  He had an 
antalgic gait.  However, he was found to have crepitus, 
tenderness, and painful movement with both knees.  There were 
no clicks or snaps, grinding, or instability.  There was 
patellar abnormality and subpatellar tenderness, but no 
meniscus abnormality.

VA medical records dated in February 2008 show that the 
Veteran was issued large wrap around hinged knee braces and 
presented with a long history of bilateral knee pain, trial 
hinged knee braces, activity modification, and surgeries.  In 
March 2008, he complained of bilateral knee pain and 
swelling, though the right knee was worse than the left.  On 
examination of the left knee, there was no evidence of 
effusion, but there was a positive medial and patellofemoral 
joint line.  Lachman's sign was negative and collaterals were 
stable.  It was noted that he had a difficult time at work as 
a corrections officer and that he missed a considerable 
amount of work.  In May 2008, the Veteran rated his left knee 
pain as a three out of ten on the pain scale and described 
pain in both knees as constant, sharp, and burning.

Pursuant to the Board's remand, the Veteran was afforded a VA 
joints examination in May 2008.  At that time he indicated 
that his bilateral knee conditions had become worse.  It was 
noted that he used a cane but had no constitutional symptoms 
or incapacitating episodes of arthritis.  He was able to 
stand for fifteen to thirty minutes and walk more than one-
quarter of a mile, but no more than one mile.  On examination 
of the left knee, there was tenderness, painful movement, and 
guarding of movement.  On range of motion testing, flexion 
was to 110 degrees with pain at 100 degrees and passive range 
of motion was to 140 degrees with pain at 110 degrees, with 
no additional loss of motion on repetitive use.  There were 
no bumps consistent with Osgood-Schlatter's disease, 
crepitation, any mass behind the knee, clicks or snaps, 
grinding, instability, patellar or meniscus abnormality, 
other tendon or bursa, or any other knee abnormality.  In 
January 2006, x-ray examinations of the left knee showed mild 
to moderate degenerative changes.  The Veteran was diagnosed 
with bilateral knee DJD.  With respect to the effect on 
employment, the Veteran had decreased mobility, weakness or 
fatigue, and decreased strength and pain in the lower 
extremity that resulted in the assignment of different 
duties.  The left knee disability had a mild effect on 
shopping, recreation, traveling, and grooming; a moderate 
effect on chores, bathing, and dressing; and prevented sports 
and exercise.  The left knee demonstrated moderate 
osteoarthritic changes that the examiner opined would 
continue to be a problem.  It was noted that he was limited 
functionally by the pain and instability in the right knee 
which affected his left knee as a result.  There were no 
limitations on repetitive use on examination.  The examiner 
opined that it seemed reasonable that his current bilateral 
knee disability was worse than when the original evaluation 
was performed and that it would continue to worsen over time.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  VA medical records dated in April 2003 show that the 
left knee was grossly stable to stress.  On VA examination in 
August 2003, the Veteran complained of left knee instability 
but the knee was stable to varus and valgus stress.  In 
October 2003, he complained of giving-way, but in January 
2005 the left knee was grossly stable.  Private treatment 
records dated in February 2005 show that on examination there 
was no appreciated laxity of the left knee.  In January 2006, 
the Veteran again complained that his left knee would give 
way, but the left knee was found to be stable in February 
2006.  In May 2007, he wore an unloader brace and in June 
2007 he testified that he wore a hinge brace.  On VA 
examination in May 2007 the Veteran indicated that he used a 
cane and experienced occasional buckling.  The Veteran is 
competent to report and describe the effect of repetitive use 
on his knee because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, based 
upon the Veteran's use of a left knee brace and credible and 
competent testimony regarding his consistent use of a left 
knee hinge and unloader braces and a cane, the Board finds 
that the evidence indicates that the Veteran has experienced 
moderate instability since April 25, 2003, the date of his 
increased rating claim which warrants a 20 percent rating 
pursuant to DC 5257.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 20 percent for his left 
knee disability under the remaining applicable diagnostic 
codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under DCs 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  While the Veteran has 
a slight limitation of flexion and reported that he is unable 
to fully bend or extend his right leg, medical records from 
July 2002 to May 2008 reflect extension to zero degrees. 
Flexion was no less than 70 degrees.  Diagnostic Codes 5261 
therefore cannot serve as a basis for an increased rating in 
this case, as extension is not limited to 20 degrees or less, 
or for any separately compensable rating because extension is 
not limited to 10 degrees.  Similarly, the evidence does not 
support a higher rating under DC 5260.  Flexion limited at 
most to 70 degrees does not warrant a compensable rating 
under DC 5260.  Therefore, the compensable rating under DC 
5010 is assigned for noncompensable limitation of motion with 
X-ray evidence of arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable rating under 5261, based upon a strict analysis 
of his recorded ranges of motion.  Therefore, the Board finds 
that the a separate compensable rating based on limitation of 
extension is not warranted.

Post-service treatment records reflect the Veteran's 
complaints of left knee pain.  On VA examination in January 
2006, the Veteran rated his pain as a six out of ten on the 
pain scale, but repetitive movement was not hindered by pain, 
fatigue, weakness, lack of endurance, or incoordination.  In 
May 2007, he rated his pain as an eight out of ten on the 
pain scale, but on VA examination in May 2008, there was no 
additional loss of motion on repetitive use of the left knee.  
Thus, even considering the effects of pain on use, the 
competent medical evidence fails to show any indication that 
the left knee is limited in motion to 15 degrees extension or 
30 degrees flexion, and thus the requirements for an 
increased rating are not met.  Furthermore, the evidence does 
not show limitation of flexion to 45 degrees with pain and 
limitation of extension to 10 degrees with pain such that 
separate compensable ratings could be assigned.  Therefore, 
the Board finds that separate compensable ratings for flexion 
and extension are not warranted based on consideration of 
pain and other factors.  The Board finds that the evidence 
does not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under DC 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a (2009).  While there is evidence of 
effusion of the left knee and the Veteran has subjectively 
complained of left knee pain and locking, there are no 
clinical evidence of frequent episodes of locking.  
Accordingly, the Board finds that the Veteran is not entitled 
to a higher rating or any additional rating under DC 5258 for 
his left knee.  The pain and effusion are rated under the 
assigned ratings and to rate those manifestations again under 
DC 5258 would constitute pyramiding.  38 C.F.R. § 4.14.

Turning next to DC 5259, the Board finds that while the 
Veteran underwent a partial medial meniscectomy and 
chondroplasty of the left knee in September 2005, he is not 
entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under that diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5010 and the 10 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. §  
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than 10 and 10 percent.

The Veteran has been shown on X-ray examination to have 
arthritis in his left knee.  Specifically, a July 2003 x-ray 
examination indicated findings consistent with osteoarthritic 
changes in both knees.  Where there is limitation of motion, 
but the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X-ray confirmation of 
the affected joint will warrant a 10 percent rating under DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  In this 
case, the Veteran has noncompensable limitation of motion of 
his left knee.  However, the Veteran should be assigned a 10 
percent disability rating under a diagnostic code predicated 
upon noncompensable limitation of motion.  Accordingly, the 
Veteran is entitled to a separate 10 percent rating for 
degenerative arthritis under DC 5010.  Alternatively, the 
current evidence shows that he could be assigned a 10 percent 
rating based on arthritis because of noncompensable 
limitation of motion with X-ray evidence of arthritis, but 
that rating would not be combined with any rating pursuant to 
DC 5260.  38 C.F.R. § 4.71a, DC 5010, Note 1.  However, he is 
not entitled to an increased rating of 20 percent rating for 
left knee arthritis because there is no evidence 
demonstrating occasional incapacitating exacerbations or that 
there are two major joints or minor joints groups service-
connected for arthritis without limitation of motion.  The 
Veteran's right knee arthritis has a separate 10 percent 
rating.  Accordingly, the Board finds that the Veteran is 
entitled to no more than a separate10 percent rating for his 
left knee arthritis pursuant to DC 5010.

Finally, the RO rated the Veteran's left knee scar as 
noncompensable under DC 7805 which pertains to scars.  
However, the Board finds that the Veteran is not entitled to 
a compensable rating for a left knee scar, because the 
evidence does not show that the scar is deep, causes 
limitation of motion, is 144 square inches or greater, is 
unstable and superficial, or is superficial and painful on 
examination.  38 C.F.R. § 4.118, DCs 7801-7805 (2009).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left knee instability warrants a 20 percent 
rating, but not greater, since April 25, 2003, pursuant to DC 
5257; and warrants a 10 percent rating, but not greater, for 
left knee arthritis at all times during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has resolved 
all reasonable doubt in favor of the Veteran in making this 
decision and finds that the preponderance of the evidence is 
against the assignment of any higher ratings.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, with the 
exception of the Veteran's periods of temporary 
unemployability, there is no evidence of frequent 
hospitalizations due to the bilateral knee disabilities.  
Neither does the record reflect marked interference with his 
employment beyond that contemplated by the rating schedule.  
While the Veteran has had some interference with his chosen 
employment which is physically rigorous, the evidence does 
not show that there is marked interference with employment in 
general and sedentary employment has been recommended.  The 
Veteran testified that he has trouble ambulating stairs and 
that he has used all of his sick time at his job.  A 
September 2003 VA treatment record indicates that it was 
difficult for the Veteran to work as a corrections officer 
and perform such duties as running, crawling, kneeling, and 
standing.  In July 2006, the Veteran submitted copies of 
employment reports, counseling memos, and timecards show that 
he was tardy on several occasions and was granted Family 
Medical Leave, but it is unclear whether his tardiness and 
absence from work was due solely to his service-connected 
bilateral knee disabilities.  While private and VA medical 
records reflect recommendations that the Veteran obtain 
sedentary employment, in September 2006 he indicated that 
while employment as a corrections officer aggravated his 
knees, he was unable to retire or switch jobs.  In June 2007, 
the Veteran testified that he had no more sick leave 
remaining.  On VA examination in May 2008, it was noted that 
the Veteran was assigned modified duties at work to 
accommodate his bilateral knee disabilities.  However, while 
sedentary employment has been recommended and the Veteran's 
duties of employment have been modified to accommodate his 
knee disabilities, the evidence does not reflect that his 
bilateral knee disabilities caused a marked interference with 
his employment beyond that contemplated by the assigned 
ratings nor has he submitted any objective evidence of the 
same.  In addition, the evidence does not show that the 
Veteran is incapable of performing sedentary employment.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for his bilateral knee disabilities is not warranted.

The Board recognizes the contentions of the Veteran and his 
friend as to the severity of his bilateral knee disabilities.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, neither the Veteran or his friend are competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, the assertions 
of the Veteran and his friend do not constitute competent 
medical evidence in support of a rating in excess of 20 
percent for his right knee instability, in excess of 20 
percent for left knee disability, or in excess of 10 percent 
each for arthritis of the right and left knee.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right and left knee instability each warrant a 
20 percent rating, but not greater, since April 25, 2003, 
pursuant to DC 5257; and warrant no more than a 10 percent 
rating each for arthritis, at all times during the period 
under consideration, with the exception of the periods of 
convalescence.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
resolved all reasonable doubt in favor of the Veteran in 
making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 10 percent for right knee arthritis, 
pursuant to Diagnostic Code 5010, is denied.

A 20 percent rating, but not greater, is granted for right 
knee instability, pursuant to Diagnostic Code 5257, since 
April 25, 2003.

A rating in excess of 10 percent for left knee arthritis, 
pursuant to Diagnostic Code 5010, is denied.

A 20 percent rating, but not greater, is granted for left 
knee instability, pursuant to Diagnostic Code 5257, since 
April 25, 2003.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


